         Case 6:21-cv-00704-ADA Document 9-1 Filed 08/19/21 Page 1 of 2




                         IN THE UNITED STATES DISTRICT COURT
                          FOR THE WESTERN DISTRICT OF TEXAS
                                    WACO DIVISION

 KAJEET, INC.,                                     §
                                                   §
         Plaintiff,                                §    CIVIL ACTION NO. 6:21-cv-704-ADA
                                                   §
 v.                                                §         JURY TRIAL DEMANDED
                                                   §
 INFOWEISE PTY., LTD.,                             §
                                                   §
         Defendant.                                §

              DECLARATION OF CORBY R. VOWELL IN SUPPORT OF
             PLAINTIFF’S REQUEST FOR CLERK’S ENTRY OF DEFAULT

I, Corby R. Vowell, do declare as follows:

       1.       I am an attorney at Friedman, Suder & Cooke, and counsel to Plaintiff Kajeet, Inc.

I am duly licensed to practice law in the State of Texas. I have personal knowledge of the facts

stated in this declaration and would testify truthfully to them if called upon to do so.

       2.       Plaintiff filed a Complaint for patent infringement against Defendant on

July 7, 2021 (Dkt. 1).

       3.       The Summons for Defendant was issued on July 7, 2021 (Dkt. 7).

       4.       Upon information and belief, Defendant is a corporation organized and existing

under the laws of Australia.

       5.       Defendant engages in business in the State of Texas but, upon information and

belief, does not maintain a regular place of business in the State or a designated agent for service

of process. Therefore, pursuant to § 17.044 of the Tex. Civ. Prac. & Rem. Code, Defendant has

designated the Secretary of State as its agent for service of process and may be served with process

through its counsel or by serving the Secretary of State.




                                                  1
         Case 6:21-cv-00704-ADA Document 9-1 Filed 08/19/21 Page 2 of 2




       6.      Defendant was duly served with process via the Texas Secretary of State on

July 8, 2021. The return of service is on file with the Court (Dkt. 8).

       7.      On July 14, 2021, the Texas Secretary of State forwarded the service package to

Defendant at its home office address in Australia.

       8.      An answer or other responsive pleading by Defendant was due on July 29, 2021.

       9.      To date, no answer or other responsive pleading has been served by Defendant or

filed with the Court.

       10.     Defendant has failed to appear, plead or otherwise defend within the time allowed

and is therefore now in default.

       11.     Plaintiff requests that the Clerk of Court enter default against Defendant.

       12.     Defendant is a corporation and is not a minor, mentally incompetent or in the

military service of the United States. Defendant is engaged in civilian pursuits.

       I declare under penalty of perjury under the laws of the United States of America that the

foregoing is true and correct.

       DATED: August 19, 2021.                                /s/ Corby R. Vowell




                                                  2
